DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/29/22. Claims 1 – 3 and 11 - 13 have been amended. Claims 7 – 20 are withdrawn due to a restriction requirement. Claims 1 - 6 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 4/29/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
	Claim 1 has been amended to recite that the first layer comprises ABS and in amounts of 70-80 wt% and the second layer comprises MMA  and in amounts of 20-30 wt%, and claims 2 – 3 have been amended to further comprise additional polymers to the first and second layers, thus necessitating new grounds for rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that the  first layer comprises 70-80 wt% ABS and the second layer comprises 30-20 wt% PMMA, and that the percentages are based on “a total weight of the material of the first layer and the material of the second layer”. As such, the claim seems to indicate that the layers are made up solely of ABS and PMMA, totaling up to 100 wt%, and there would be no room to add the additional materials as recited in claims 2 and 3. It is unclear, therefore, if Applicant means to claim that 70-80 wt% is the amount of ABS in the first layer and 20-30 wt% is the amount of PMMA in the second layer, leaving enough percentage for additional ingredients, namely, 20-30 wt% for the materials in claims 2 and 70-80% for the materials of claim 3. If Applicant means to claim that the 70-80% and 30-20% are based on a total combined weight of ABS and PMMA only or, in other words, the weight comparison is only between ABS and PMMA but that the first and second layers may contain additional materials, it needs to be so clarified in claim 1.

Claim Rejections - 35 USC § 103
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA et al (US 2003/0125465).
Claims 1-3: KOYAMA discloses (see entire document) a composite layer structure comprising a first thermoplastic layer of acrylonitrile butadiene styrene copolymer (ABS) and a second/base layer of poly(methyl methacrylate) (PMMA) (abstract, [0001], [0013], [0053], [0055]) [as claimed]. 
The thickness of the PMMA layer is 500 microns (0.5 mm) or less ([0050]). Examples 5 and 6 describe laminates comprising 0.13 mm thick PMMA base layer and  0.3 mm thick ABS resin film ([0078], [0083]) [meeting the claimed 0.01 – 1 mm for the composite].
The second layer comprises 50-100 wt% PMMA  ([0011]) [fully encompassing the claimed 70-80 wt%, assuming Applicant means to claim how much PMMA is found in the second layer].
The first layer can also comprise polymers such as polycarbonate, acrylic resin, methacrylic resins, etc. ([0055]) and the second/base layer can also comprise additional polymers, such as aromatic vinyl compounds, including styrene and acrylonitrile ([0013], [0022]) in amounts of 5-35% ([0031]).
If Applicant means to claim that 70-80% and 20-30% are ratios that compare ABS to PMMA, KOYAMA does not explicitly disclose a percentage between the two polymers. However, KOYAMA discloses composites comprising 0.13 mm thick PMMA base layer and  0.3 mm thick ABS resin film ([0078], [0083]), which roughly translates into a composite having 2-3 times more ABS than PMMA, roughly meeting the claimed percentages when converting from thickness to wt%. Moreover, it would have been obvious to one of ordinary skill in the art to have varied to weight percentage of the layers depending on the desired end-use of the composite structure since KOYAMA discloses that the structures are molded articles with excellent design properties and can be used for automobile interiors, domestic electric appliance exteriors and the like (abstract, [0002]), each one requiring its own unique dimensions, weights and thicknesses. It has been settled that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). 

KOYAMA discloses that the PMMA film can be obtained by extrusion ([0049]); that the second layer can be added onto the first layer with heated rolls ([0054]); that the layers are disclosed to be simultaneously molded and laminated ([0056]);and that the layers can be laminated or injection molded ([0078], [0083], table 2); but does not teach that the layers are molded by co-extrusion. 
However, the claim is a product-by-process claim.  It has been established that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
KOYAMA discloses a composite layer structure comprising an ABS layer and a PMMA layer, thus reading on the present claim. The method of the present invention does not impart any structure to the composite layer structure that is materially different than the composite layer structure disclosed by KOYAMA and does not patentably affect the product.  
Specifically, KOYAMA discloses that the layers are simultaneously molded and laminated or injection molded or combined with heated rolls ([0054], [0056], [0078], [0083], table 2), which would  result in the same product as claimed of a composite layer structure comprising an ABS layer and a PMMA layer. Since the product in the instant invention is the same as product disclosed by the prior art, the claim is unpatentable even if the prior art product was made by a different process. In re Marosi, 710 F2d 798,802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685.

Claim 4: KOYMA is silent whether there is a mixed region between the first and second layer comprising the material of both layers. However, since both layers are simultaneously molded and laminated or injection molded or combined with heated rolls, at high temperatures, exemplified at 130oC and 230oC ([0083]), such heat and the bonding between the layers in order to form the laminate would necessarily cause a certain amount of mixing between the layers. For instance, one of ordinary skill in the art would be motivated to allow some mixing of the layers to ensure a strong bond between the two layers to ensure good lamination.
Claim 5: Common additives are added, such as dyes, pigments, etc. ([0032]).
Claim 6: KOYAMA discloses that the composite layer does not display white turbidity ([0058]) [thus implying transparency]. Moreover, since KOYAMA discloses a composite structure comprising the claimed PMMA and ABS layers as claimed, it is expected to have the claimed transparency. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over KAPPACHER et al (US 2005/0008884).
Claims 1- 3: KAPPACHER discloses (see entire document) that it is well known to co-extrude panels of PMMA and ABS ([0004], [0016]) [as claimed]. 
The composite is molded to the structure to which it is applied ([0011]).
The composite has a thickness of 100-1000 microns ([0013]) [as claimed].
The ABS layer/carrier layer further comprises polystyrene [as per claim 2].
The PMMA layer is a cover layer that is co-extruded with the carrier/ABS layer ([0021], claim 22).
KAPPACHER does not explicitly disclose a percentage between the two polymers. However, KAPPACHER discloses that the PMMA layer has a thickens that is 1-5% of the overall thickness of the composite film ([0021]) but can also have a thickness of 30- 40% of the overall thickness of the composite film ([0029]); and the ABS layer has a thickness that is 20-75% of the overall thickness of the composite film ([0025]), roughly meeting the claimed percentages when converting from thickness to wt%. Moreover, it would have been obvious to one of ordinary skill in the art to have varied to weight percentage of the layers depending on the desired end-use of the composite structure since KAPPACHER discloses various uses for the composites in the furniture sector, such as for high shine or scratch resistance, chemical resistance, tension tearing resistance, optical values and surface fine roughness ([0002]), each type of furniture requiring its own unique dimensions, weights and thicknesses. It has been settled that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). 
Claim 4: KAPPACHER is silent whether there is a mixed region between the first and second layer comprising the material of both layers. However, since both layers are co-extruded and the cover layer is laminated to the carrier layer, the heat from the extrusion and the bonding between the layers in order to form the laminate would inherently cause a certain amount of mixing between the layers. Any difference imparted by the process would have been obvious to one having ordinary skill in the art at the time the invention was filed because where the examiner has found a substantially similar process as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product’s properties is patentably distinct. For instance, one of ordinary skill in the art would be motivated to allow some mixing of the layers to ensure a strong bond between the two layers to ensure good lamination.
Claim 5: The first layer/ABS layer comprises pigments ([0016]).
Claim 6: The coating and carrier layers are transparent ([0023], [0031]).

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over KOYAMA et al (US 2003/0125465) in view of KAPPACHER et al (US 2005/0008884).
KOYAMA’s and KAPPACHER’s disclosures are discussed above and are incorporated herein by reference.
Claim 1: KOYAMA discloses the claimed composite structure comprising ABS and PMMA layers, but does not teach a process of co-extruding of the two layers. However, in addition to the rejection above, it would have been obvious to one of ordinary skill in the art to have replaced KOYAMA’s simultaneous molding with KAPPACHER’s co-extrusion molding since KAPPACHER discloses that the co-extrusion of PMMA and ABS are well known for producing good thermostability, improved surface properties,  and UV, scratch and chemical resistance to a composite ([0004]), wherein both KOYAMA and KAPPACHER are concerned with making a composite layer structure comprising an ABS layer and a PMMA layer. 
Claim 6: KOYAMA is silent whether the composite is transparent. However, in addition to the rejection above, KAPPACHER provides evidence that KOYAMA’s composite is transparent since KAPPACHER discloses that a composite comprising an ABS layer and a PMMA layer is transparent.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765